Title: From Thomas Jefferson to Craven Peyton, 8 September 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
            
            Monticello Sep. 8. 1803.
          
          I cannot consider the mill as worth either to the proprietors or myself more than the [price] of stone & the  because they can never again make  and I consider should not. her position, construction &  condition makes her unworthy of being  set to work for the dam is taken down, which will be  from this time. it will  till her condition is seen to be.  by the [. . .]. that they will muster [more correction] to sell her [out] than with , which I do not consider to  worth £100. but to get rid of  I would give 500. D. which would be 50. Dollars a share. but I would not give this after I shall have [laid] in my  & purchased millstones. if mr Fontrees or yourself can purchase at this [price] I will take  such of the shares as can be bought. accept my salutations [&] respects.
          
            
              Th: Jefferson
            
          
        